Title: To Benjamin Franklin from [Mary Hewson], 18 June 1778
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
London, June 18. 1778
I called this morning upon Dr. Ingenhousz who told me he had a letter from you lately, and that you were well; this gave me pleasure and will enable me to communicate pleasure to my mother when I return to her tomorrow. We are mortified that we so seldom get a line from you, and cannot help suspecting that our letters are intercepted. I received notice from Collinson about a fortnight since that you had ordered £55 to be paid to me. I suppose it is meant to discharge Jonathan’s debt to my mother, for I am sure you owe me no money, on the contrary I found in my pocket-book a memorandum of my being indebted to you four guineas and a half. Whenever you please to draw upon me you shall have it.
I had a letter from Jonathan of the 6th May. He says nothing of his affairs, but I judge from the general air of his letter that they are prosperous. I was told his uncle said he was making a fortune rapidly. I very much suspect him. He has been lately very solicitous to have letters from my mother and me to you; I do not see his purpose, but I think he has one to answer. The first time he offered to convey a letter to you, I wrote a very short one which I sent to him. It is very conceited in me to offer a hint to you, but he boasts so much of intimacy with you when he was in France, and is such an attendant here upon others that I suppose he means and pretends to dive into your sentiments and observe your motions. I know you are too deep for him to fathom, yet perhaps you may not think his honesty so little as I do.
When I wrote last I believe I told you my mother was out of health and out of spirits, I have now the pleasure to say she is perfectly recovered. My little ones are all well, and often talk of Doctor Papa, every one gives you that title.
I hope I shall very soon have my affairs settled with M. I said you wrote in the spirit of prophecy to me some years ago, that my affairs might be settled by the time yours were, therefore whenever either one or the other has appeared drawing to a conclusion I have had hopes that all would be well, they have gone on in similar perplexity and uncertainty. May they be soon concluded to our mutual satisfaction! If I should have money at command I shall be almost tempted to pay you a visit in France, but I must have a numerous retinue. I am sure my mother will be of the party, and I wish to take my sister, as I think she is young enough to learn the language which may be of use to her. One tongue I acknowledge is enough for a wife, but a single woman in England without a fortune requires two. If I could get her well qualified in French and talk a little myself I have in contemplation the setting up a school, which seems to be the most advantageous employment a woman can enter into here. I have a sort of name in the world that would give some eclat to such a scheme. I know you will pardon my intruding my little concerns, nor regret that I for a few minutes take off your thoughts from more important ones.
How does Temple? and little Benjamin? This is the fourth letter I have written to you since I saw one line from you. I sent you a long letter by the post, another by means of Dr. I. and a third by Mr. W. I should be glad to know if you have received any of them.
Dr. I. promises to convey this.
  Adieu!
 
Endorsed: Polly Hewson
